OPINION ON THE RE-HEARING OP THIS CASE.
This case is before the court on a rehearing. Our former judgment condemned the heirs of the marshal of the city courts, (who was a party defendant in the suit,) to pay to the plaintiff five hundred and sixty seven dollars and ninety cents, being the price which he had paid for certain lots of ground situated in the faubourg Lacourse, which had been sold by the marshal under a judgment obtained by the corporation for taxes and against a non-resident of the city. The sale made by the marshal was annulled on account of informalities in his proceedings, and the lots in question were recovered by Delongny the original proprietor, in a suit against one Nash who disclaimed title and the action proceeded against Lambeth to final judgment, &c. The evidence of the present case shows a compromise between Nash, and the plaintiff, by which the latter agreed to pay him six hundred dollars, in consequence of some contract which had taken place between them in relation to these lots at the time when Lambeth considered himself as owner under the sale by the marshal; and the course of our former judgment, now complained of, is that this sum was not adjudged to the plaintiff as damages resulting directly from the negligence and misconduct of the officer in advertising and selling the property seized for the payment of taxes and the dues to the city. Perhaps sheriffs and other ministerial officers ought to be held responsible for all damage and in. jury which purchasers of property sold under execution *740may suffer, as a direct consequence of the negligence and misconduct of such officers, in which the formalities required by law and to give validity to such sales were omitted; and . „ , . , , loss accruing m consequence oí warranty in a subsequent sale by a purchaser at a sheriff’s sale illegally conducted, might he considered as a damage of this kind. In the suit above recited, Lambeth did not appear as Nash’s warrantor. He defended as the real owner, and in that case the tenant obtained a judgment authorising the removal of the buildings by him put on the lots in dispute; a proper defence in that action ought perhaps to have ended in a decree of payment of the value of those improvements by the original owner, as they had been made by a possessor in good faith. The defendants seem however to have been contented with the decree which authorised the removal of these edifices. They are certainly not entitled to both the thing and its value.
We are of opinion that the marshal cannot he held legally responsable for the consequences of the compromise between Lambeth (the present plaintiff,) and Nash, whatever might have been his liabilities consequent on a sale to Nash, on eviction and damages recovered in an action of warranty.
It is therefore ordered, &c., that our former judgment be and remain undisturbed.